Citation Nr: 9916888	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for arthritis right 
knee, status post right knee replacement, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to December 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey, which denied the veteran's claims of 
entitlement to an increased rating for his service-connected 
arthritis right knee, status post right knee replacement 
(right knee disability) as well as to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The veteran timely appealed this 
determination to the Board.

In October 1998, the veteran and his representative appeared 
before the undersigned Board Member at a hearing held at the 
RO.


REMAND

Initially, the Board observes that the claims file reflects 
that there are outstanding records of medical treatment of 
the veteran that should be requested, obtained, and 
associated with his claims file.  Although the record 
reflects significant VA medical treatment, VA outpatient 
treatment records reflecting treatment subsequent to October 
1996 have not been associated with the claims folder.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain these treatment records, especially since they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of this claim.

Moreover, the veteran's April 1997 Notice of Disagreement 
(NOD), and thereafter in his May 1997 Substantive Appeal, he 
asserted an informal claim of entitlement to an increased 
rating for his service-connected left eye disability.  In 
addition, he contended that the worsening and severity of 
this disability was a basis of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Further, during his October 
1998 hearing, the veteran appeared to indicate that he should 
be service-connected for a left knee disability other than 
his current left knee scars (for which he has been service 
connected since 1953), to include as secondary to his 
service-connected right knee disability. 

In any event, to date, neither of these claims has been 
considered by the RO; such fact would normally warrant 
referral of such issues to the RO.  Here, however, the Board 
notes that resolution of the increased rating and service 
connection claims could well impact upon the Board's 
consideration of the total rating issue.  Indeed, if the 
veteran is granted a single or combined 100 schedular 
evaluation, the total rating issue will be rendered moot.  
See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)).  Under these 
circumstances, the Board finds that, as the above issues are 
inextricably intertwined with the total rating issue and 
should be considered together, a decision on the total rating 
issue would now be premature.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

In addition, the Board notes that, although the veteran has 
been afforded a VA orthopedic examination for his service-
connected right knee condition, appropriate medical 
evaluation of all of his service-connected disabilities, and 
medical opinion as to whether any of these disabilities, 
either alone or in the aggregate, render him unable to obtain 
or retain substantially gainful employment would be helpful 
in resolving the benefits sought on appeal.  Orthopedic 
evaluation should include consideration of whether the 
veteran experiences functional loss due to such factors as 
pain (to include with activity or on use), limited or excess 
movement, weakness, fatigability or incoordination. See 38 
C.F.R. §§ 4.40 and 4.45 (1998); DeLuca v. Brown, 8 Vet. 
App. 202, 205-7 (1995).  These factors should be taken into 
consideration in properly evaluating his claim for an 
increased rating for his right knee disability, and in 
determining the propriety of the assigned evaluation for any 
other orthopedic disability.  The RO should also consider 
whether the veteran is entitled to separate evaluations based 
on arthritis and instability.  See VAOPGCPREC 23-97 (1997), 
and VAOPGCPREC 9-98 (1998)).

Further, at his October 1998 hearing, the veteran testified 
that he was forced to retire as a result of symptomatology 
stemming from his service-connected right knee disability.  
Because the veteran's contentions indicate that his right 
knee disability interferes with his employability beyond that 
degree contemplated in the assigned evaluation, they raise a 
question as to whether, due to marked interference with 
employment, the regular schedular standards are inadequate to 
evaluate his right knee disability.  Hence, the RO must, in 
connection with his claim for an increased rating for his 
right knee disability, consider whether the criteria for 
invoking the procedures for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) are met.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since October 1996, from 
the VA Medical Centers in East Orange and 
in Lyon, New Jersey, as well as from any 
other facility or source identified by 
the veteran.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA orthopedic 
evaluation to determine the current 
nature and extent of all the veteran's 
service-connected disabilities (other 
than his left eye disability).  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  

As regards the veteran's knees, the 
examiner should specifically indicate 
whether the veteran has arthritis and 
instability in either or both knees.  As 
regards the scars on the left knee and 
buttocks, the examiner should indicate 
whether the veteran's scars are tender 
and painful, and whether any such scars 
result in any limitation of function.  If 
any additional left knee disability is 
diagnosed, the examiner should offer an 
opinion as to the origin of such 
disability; specifically, whether it is 
at least as likely as not that such 
disability is the result of the veteran's 
in-service accident that resulted in the 
left knee scars.  

The examiner also should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of limited or excess movement, pain on 
motion, weakness, excess fatigability, 
and incoordination affecting either knee.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness (to include 
with use or upon activity) as a result of 
service-connected disability.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The physician should also provide an 
opinion as to the extent to which the 
service-connected disabilities, alone and 
in the aggregate, impact upon the 
veteran's ability to obtain or retain 
employment. If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly so state.  The 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report. 

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo a VA 
ophthalmologic examination to determine 
the current nature and extent of his 
service-connected left eye disability.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All appropriate tests and 
studies and all clinical findings should 
reported in detail.  The physician should 
also offer an opinion concerning the 
impact of the veteran's service-connected 
disability on ability to obtain or retain 
employment.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly so state.  The 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
an increased rating for his service-
connected arthritis right knee, status 
post right knee replacement, as well as 
his claims for service connection for 
left knee disability other than scars, to 
include as secondary to his service-
connected right knee disability, and to 
an increased evaluation for his service-
connected left eye disability.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, case law, and opinions of 
the VA General Counsel, to include those 
specifically cited to above. In 
adjudicating the right knee issue, the RO 
should take into consideration any 
functional loss due to pain, limited or 
excess movement, weakness, fatigability, 
and incoordination; whether separate 
evaluations for arthritis and instability 
are warranted; and whether the criteria 
for invoking the procedures for 
assignment of an extra-schedular rating 
are met.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities.  The 
RO should provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  However, the 
veteran and his representative are 
reminded that Board review over any issue 
not currently in appellate status (to 
include the claims for service connection 
for left knee disability and to an 
increased evaluation for his service-
connected left eye disability) may be 
obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


